RICE, J.
This is an application for writ of mandate to require the defendant, as Secretary of State, to correct *358enrolled House Bill No. 14 by inserting therein a certain amendment and to publish the same as so corrected.
By the agreed statement of facts, it appears that House-Bill No. 14 was regularly passed by the House of Representatives and transmitted to the Senate; that the Senate amended the bill, passed the same as amended and transmitted it to the House; that the House thereupon concurred in the Senate amendment and passed the bill as amended; that it was referred to the committee on engrossed and enrolled bills for enrollment, and that thereafter it was reported correctly enrolled. The bill was signed by the Speaker of the House and transmitted to the Senate; it was duly signed by the President of the - Senate and transmitted to the Governor for approval, and approved by the Governor, as enrolled, on the 20th day of March, 1917. It was further agreed that the bill now on file in the office of the Secretary of State, bearing the signatures of the presiding officers of the two Houses and the Governor, does not contain the amendment which was made by the Senate and agreed to by the House.
By the provisions of chap. 141, 1913 S'ess. Laws, p. 502, it is made the duty of the Secretary of State to publish or cause to be published in book form a sufficient number of books containing all the laws, resolutions and memorials passed by each session of the legislature of the state of Idaho.
Sec. 10 of art. 4 of the constitution reads in part as follows: “Every bill passed by the legislature shall, before it becomes a law, be presented to the Governor. If he approve, he shall sign it, and thereupon' it shall become a law; but if he did not approve, he shall return it with his objections to the house in which it originated, which house shall enter the objections at. large upon its journals and proceed to reconsider the bill.” Under this section of the constitution, no bill can become a law unless it is presented to the Governor for his approval. By the agreed statement of facts the bill as amended was never presented to the Governor *359and therefore cannot be a law of the State. This proposition is sufficient to dispose of this ease.
The question as to whether the bill as certified by the presiding officers of the two Houses of the legislature, and signed by the Governor, is a valid law is not presented in this case and will not be decided.
The writ is denied.
Budge, C. J., and Morgan, J., concur.